DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 11/29/2021. Claims 1, 2, 4-14, and 16-25 are pending in the case. Claims 24 and 25 have been added. Claims 1, 11, and 21 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/29/2021 has been entered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-14, 16-20, and 25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: controlling one or more operations of the medical procedure system using the selected… learning medical procedure model during a corresponding medical procedure; wherein controlling the one or more operations of the medical procedure system comprises: identifying a current step of the corresponding medical procedure; determining an expected anatomical structure expected to be visible during the current step of the corresponding medical procedure; and in response to determining that the expected anatomical structure is not visible during the current step, generating a [graphic]… that includes an annotation that indicates an absence of the expected anatomical structure to a medical professional performing the corresponding medical procedure.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning and graphical user interface.

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning and graphical user interface
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a selected machine learning medical procedure model at a medical procedure system from a machine learning medical procedure server. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning.

Dependent claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: controlling the one or more operations of the medical procedure system comprises controlling motion of a medical tool coupled with the medical procedure system during the corresponding medical procedure.


Dependent claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the medical tool comprises a robotically assisted medical device controlled by a medical professional performing the corresponding medical procedure.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: controlling the one or more operations of the medical procedure system comprises: preventing a requested motion of a medical tool based on one or more characteristics of the requested motion; generating a [graphic]…. that requests an acknowledgement of a medical professional to allow the requested motion; and enabling the medical tool to move in accordance with the requested motion.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including 
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): graphical user interface.

Dependent claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the one or more… learning medical procedure models are generated based on training sets of medical procedure data comprising one or more positive training sets of medical procedure data having a positive outcome in the corresponding medical procedure, one or more negative training sets of medical procedure data having an outcome with one or more failures at one or more stages in the corresponding medical procedure, and the medical procedure data captured during medical procedures performed at a plurality of different medical procedure systems.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) 

Dependent claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein the medical procedure system analyzes the corresponding medical procedure using the selected… learning medical procedure model in real time during the corresponding medical procedure.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning.

Dependent claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: tracking, by the medical procedure system, sensor data generated during the corresponding medical procedure from medical 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: …to replace existing machine learning medical procedure models associated with the corresponding medical procedure.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving the generated or refined machine learning medical procedure model from the machine learning medical procedure server
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving the generated or refined machine learning medical procedure model from the machine learning medical procedure server. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 25 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the at least one selected machine learning medical procedure model is generated using at least medical procedure data captured during medical procedures performed at a plurality of different medical procedure systems.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning.

Reasons for Allowance
Claims 1, 2, 4-10, and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record does not teach, make obvious, or suggest the claim limitations of independent claims 1 and 21 as summarized below.

	In contrast the claimed invention requires preventing movement of a medical tool based on the identified current step and determination that an expected anatomical structure is not visible by controlling operations of the medical procedure system: using the first classifier to identify the current step; determining an expected anatomical structure expected to be visible during the current step; and in response to determining that the expected anatomical structure is not visible during the current step, preventing a movement of a medical tool coupled with the medical procedure system based on the identification of the current step and the determination that the expected anatomical structure is not visible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123